Claims 1-28 are currently pending with claims 11-28 being withdrawn as directed to a non-elected invention.  Claims 1-10 are under consideration.  
All the rejections have been withdrawn in view of the present amendment and response.  None of the cited references, taken individually or in combination disclose or suggest a composite material where an electrically conductive material at least partially penetrates an elastomer layer.  
New ground of rejection is made in view of newly discovered reference to Choudhury et al. (US 5,789,783). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0084304 to Thompson (hereinafter “Thompson”) in view of US 2013/0183515 to White (hereinafter “White”) and US 5,789,783 to Choudhury et al. (hereinafter “Choudhury”)
Thompson discloses a composite material comprising a porous polymeric membrane being imbibed with a resin including acrylate, polyurethane, or fluoropolymer and each of which corresponding to the claimed elastomer material (abstract; and paragraph 65 and 72).  The porous polymeric membrane comprises ePTFE membrane (paragraph 80).  The resin is imbibed into the membrane by impregnation which is assisted by temperature, solvent, pressure and vacuum (paragraph 70).  This is a clear indication that the impregnating resin is included in the interior surface and on the exterior surface of the ePTFE membrane.  Thompson teaches that the composite material is useful in construction of an electronic device comprising alternating layers of a dielectric material and a conductive material and one or more vials therein (paragraph 76).   
Thompson does not explicitly disclose the ePTFE membrane having micro-folded fibrils. There is no teaching or suggestion that the conductive material at least partially penetrates the dielectric material.  
White, however, teaches a retracted ePTFE membrane having serpentine fibrils and exhibiting high elongation while substantially retaining the strength of the ePTFE (abstract and figure 2b).  The retracted ePTFE membrane is obtained by (i) expanding an extruded PTFE tape biaxially to produce the ePTFE membrane, and (ii) heating the ePTFE membrane to thermally retract it in at least one direction of expansion (paragraph 11).  White also discloses that a composite material is formed by filling the pores of the ePTFE membrane after retraction with an elastomer (paragraphs 4 and 11).  Therefore, it is not seen that the open pores of the retracted ePTFE membrane could not be filled with the resin disclosed in Thompson. 
The retracted ePTFE membrane has an elongation in at least one direction of at least about 50%, and a tensile strength in at least one direction of at least about 200 MPa (paragraph 10). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a retracted ePTFE membrane disclosed in White for the non-retracted ePTFE membrane disclosed in Thompson motivated by the desire to provide a composite material having high elongation property and tensile strength.  

Thompson teaches that the composite material is useful in construction of an electronic device comprising alternating layers of a dielectric material and a conductive material and one or more vials therein (paragraph 76).   Thompson does not teach the vias formed though the dielectric layer and electrically interconnecting the conductive layers together.  
Choudhury, however, discloses a microelectronic integrated circuit metallization structure comprising a first metal layer, a second metal layer, a dielectric layer disposed between the first and second metal layers and a plurality of vias formed through the dielectric layer to electrically connect the first and second metal layers together (column 3, lines 10-20).  The examiner equates that the combination of the first metal layer and the vial to the claimed electrically conductive material.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form multiple vias through the dielectric layer motivated by the desire to electrically connect the conductive layers together.  

As to claim 9, Thompson discloses that the composite material is in the form of a pre-preg lay-up or in a stacked configuration (paragraph 71). 
As to claim 10, Thompson teaches that the composite material is in the form of a tape wrap or in a wound configuration (paragraph 71). 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of White and Choudhury as applied to claim 1 above, further in view US 5,766,979 to Budnaitis (hereinafter “Budnaitis).   
Thompson does not specifically disclose a thickness of a composite material. 
Budnaitis, however, teaches a dielectric material comprising an ePTFE membrane impregnated with an adhesive resin including polysiloxane, polybutadiene, fluoropolymer (column 12, lines 50-55, column 13, lines 10-20; and column 14, lines 10-20).  The dielectric material comprises several plies of the adhesive impregnated ePTFE that are laid up between copper foils wherein the dielectric material has a thickness of 100 microns (example 1).  Each ePTFE ply has a thickness of 0.0002 inch or 5 microns (example 2).  The copper foil must have a thickness of less than 50 microns since the dielectric material comprises two layers of copper foil.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thicknesses of the ePTFE membrane, resin layer, and metal layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thicknesses of the ePTFE membrane, resin layer, and metal layer are critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use of the thicknesses of the ePTFE membrane, resin layer, and metal layer in the ranges instantly claimed because such is a typical thickness of individual layer of the dielectric material and Budnaitis provides necessary details to practice the invention of Thompson.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

The combined teachings of Thompson and White do not render the claim obvious.  New combination of Thompson, White and Choudhury suggests the claimed invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788